Citation Nr: 0817959	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1975 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied service connection for 
PTSD.


FINDING OF FACT

The evidence of record does not include credible supporting 
evidence verifying the occurrence of the veteran's claimed 
in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD, 
which she claims resulted from sexual harassment and sexual 
assault in service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in two 
letters dated December 2003 and January 2006.  The letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
letters.  Specifically, the December 2003 and January 2006 
letters stated that VA would assist the veteran in obtaining 
relevant records from any Federal agency, including those 
from the military, VA medical centers, and the Social 
Security Administration.  The veteran was also advised in 
both VCAA letters that a VA examination would be scheduled if 
necessary to make a decision on her claim.  With respect to 
records from private doctors and hospitals, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
request such records.

In the December 2003 letter, the RO requested the veteran 
provide details of her claimed PTSD specifically regarding 
the sexual assault, and included a PTSD questionnaire.  In 
particular, the veteran was told to complete the 
questionnaire, provide reports of treating private 
physicians, provide the dates and locations of any VA medical 
or Vet Center treatment, identify possible sources of 
information and evidence such as police reports or medical 
treatment records for the assault or rape, and provide 
supporting statements from individuals with whom the incident 
was discussed as well as correspondence sent to close friends 
or relatives relating to the incident.  Thus, the veteran was 
provided explicit guidance as to what information and 
evidence would help substantiate her claim.

Both VCAA letters emphasized, the veteran's responsibility to 
provide sufficient information about the evidence, so that it 
could be requested from the person or agency holding it.  
"If the holder of the evidence declines to give it to us, 
asks for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure we receive all requested records that are not in 
the possession of a Federal department or agency."  
[Emphasis as in originals].

Finally, the Board notes that the January 2006 letter 
specifically requested: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the veteran with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence pertinent to 
a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance, and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  As explained above, the veteran has 
received proper VCAA notice as to her obligations, and those 
of VA, with respect to those crucial elements.  Because the 
Board is denying the veteran's claim, elements (4) and (5) 
remain moot.

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate her claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's military discharge records, the veteran's 
statements, VA medical records, and private treatment 
records.

The Board is cognizant that the veteran's complete service 
medical records appear not to have been associated with her 
claims folder.  The RO has attempted to obtain these records 
on several occasions, without success.  As these records have 
not been located after multiple attempts, the Board believes 
that an additional remand to conduct a further search would 
be an exercise in futility.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, the veteran was accorded a VA psychiatric 
examination in March 2004 which included a diagnosis of PTSD.     

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of her claim.  She 
has retained the services of a representative.  She declined 
to exercise her option of a personal hearing before a 
Veterans Law Judge.  

Further, the Board notes that the veteran has, on numerous 
occasions, submitted evidence she believed would support her 
claim.  Because there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2007).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007); see also Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, except as provided below, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."



Analysis

Initial matter

As noted above, despite numerous attempts the RO was unable 
to locate the veteran's service personnel records and the 
majority of the veteran's service medical records.  A 
psychiatric evaluation in April 1976 and documents pertaining 
to the veteran's early discharge were located; these are part 
of the record on appeal.  

In circumstances in which service medical records may be 
missing, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Board must point out, however, that the case law does not 
establish a heightened "benefit of the doubt", only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Finally, it appears that the veteran's complete service 
records, if existing, would not tend to establish her claimed 
stressors, since she has indicated that she did not report 
them during service.  Specifically, as will be discussed more 
thoroughly below, an in-service psychiatric report made no 
mention of any of the veteran's claimed stressors.    

Discussion

The veteran essentially contends that she has PTSD stemming 
from sexual harassment and sexual assault experienced during 
active duty.  Specifically, she alleges that she was raped in 
March 1976.

As discussed above, in order to establish service connection 
for PTSD, there must be: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); see also Moreau, supra. 

With respect to element (1), the medical evidence supports 
diagnoses of multiple psychiatric disorders, to include PTSD.  

Treatment reports from Alliance Health Systems in 1993 noted 
the veteran had a diagnosis of Major Depressive Disorder 
(MDD).  In December 1997, the St. Vincent Stress Center 
indicated diagnoses of MDD and panic disorder.  In February 
1998, a psychological evaluation performed by Dr. C.G. 
diagnosed the veteran with panic disorder with agoraphobia 
and psychotic disorder NOS [not otherwise specified].  In a 
treatment note from the same date, Dr. M.H. indicated that 
the veteran had a history of PTSD secondary to childhood 
molestation.  June 1999 treatment notes from the veteran's 
therapist, J.S., refer to a history of bi-polar disorder and 
PTSD.  VA Medical Center (VAMC) treatment records from 
February 2000 include a PTSD diagnosis.  Additionally, the 
March 2004 VA examiner diagnosed the veteran with PTSD, also 
noting a history of bi-polar disorder. 

Notwithstanding the inconsistencies in the veteran's 
diagnostic history, the Board finds that the medical evidence 
is at least in equipoise that the veteran has a current 
diagnosis of PTSD.  Thus, element (1), current medical 
diagnosis, has been met.

Concerning element (3), medical nexus, there is some medical 
evidence of record that appears to ascribe the veteran's PTSD 
to her reported in-service rape.  See VA treatment records 
February 2000 to January 2001; see also March 2004 VA medical 
examination.  However, also of record is medical evidence 
relating the veteran's PTSD to non-service events, 
particularly childhood sexual abuse.  See a treatment record 
from Dr. M.H., dated February 1998; see also a psychological 
evaluation by Dr. C.R., dated February 1998.  As the evidence 
of medical nexus is at least in equipoise, element (3) has 
arguably also been satisfied.

The crux of the veteran's claim centers on her alleged in-
service stressors, Hickson element (2).  

The record does not reflect, and the veteran does not 
contend, that she served in combat or that the stressors upon 
which she relies are related to combat or POW experiences.  
Thus, the record must contain service records or other 
credible evidence which corroborate the reported stressors.

The veteran contends that she was raped while on active duty 
in March 1976.  Specifically, she alleges that while at her 
off-base home recovering from surgery, she was raped by a 
superior officer.  See the veteran's statement dated December 
2003.  She has also somewhat vaguely referred to sexual 
harassment in service.  A review of the veteran's service 
records demonstrates a lack of evidence tending to 
corroborate the veteran's reported in-service stressors.  

While, as stated above, the RO was unable to obtain a the 
veteran's complete service records, an April 1976 
psychological evaluation, and discharge statements signed by 
Major H.C., Lieutenant Commander A.M., and the veteran are 
part of the record.  These reports are contemporaneous with 
the veteran's currently reported stressor.

It is undisputed that the veteran attempted suicide in March 
1976, which led to her discharge from the Army in May 1976.  
The contemporaneous evidence of record indicates that the 
veteran's suicide attempt was related to her affair with a 
married fellow soldier and her underlying personality 
disorder.  Rape and sexual harassment were not mentioned in 
the official reports.  

Specifically, the statement from Major H.C. dated May 1976, 
detailed the veteran's on-going involvement with the married 
fellow soldier.  Particularly, Major H.C. stated that the 
veteran had come to his attention in December 1975, when she 
"had become emotionally involved with a married man assigned 
to this unit."  Major H.C. counseled the veteran as to "the 
disastrous consequences of continuing [the] relationship," 
but he later learned that the veteran had continued the 
relationship and that both she and the married soldier 
separated from their respective spouses.  

In his statement, Major H.C. described speaking with the 
veteran in the hospital following her April 1976 suicide 
attempt.  Notably, he indicated that she "seemed extremely 
depressed.  Her despondency was caused by the other man who 
informed her of his intentions to return to his wife."  
Additionally, Major H.C. noted that the veteran says that her 
despondency is deep seated, i.e., it stems from a deprived 
early childhood."  Nothing was mentioned about sexual 
harassment or in-service rape.  

Crucially, the April 1976 psychiatric evaluation, performed 
one month after the alleged rape, is pertinently negative for 
any mention of sexual harassment or rape.  The examiner 
diagnosed the veteran with "personality disorder, immature 
type, mild as manifested by immaturity, impulsivity, 
manipulative suicidal gestures, sexual acting out and the 
inability to profit from past experiences."  

In short, the contemporaneous evidence is devoid of any 
reference to sexual harassment or rape, and instead refers to 
a consensual sexual relationship as well as a suicidal 
gesture caused by the affair breaking up. 

Regarding the veteran's in-service performance, the record is 
absent any evidence of behavioral changes that might 
corroborate the veteran's claimed stressors.  See M21-1, Part 
III, 5.14(c).  Indeed, Major H.C. stated that the veteran's 
"manner of performance had improved considerably" during 
her relationship with the married fellow soldier.  

As has been discussed above, the veteran's complete service 
records are missing.  However, the veteran does not allege 
that any corroborating evidence of the alleged sexual 
harassment or assault exists in these records.  Pertinently, 
she contends that she did not remember the sexual assault at 
the time of her discharge, because she was recovering from 
surgery when the rape occurred.  She claims not to have 
remembered the incident until 1997, more than twenty years 
after discharge from service.  

As outlined above, the question under 38 C.F.R. § 3.304(f) is 
whether there is credible supporting evidence of the claimed 
stressors.  The Board must consider the entirety of the 
evidence giving special consideration to all alternative 
sources of information.  See M21-1, Part III, 5.14(c)(8).  
The record, however, does not contain any letters, journal 
entries, or other evidence that could corroborate the 
veteran's reported in-service stressors.

Essentially, the veteran's claim rests on her own allegedly 
"recovered memory" of the purported March 1976 in-service 
rape.  Specifically, the veteran contends that she initially 
remembered the rape after she was sexually assaulted in 
October 1997.  She states that following her recovery of the 
rape memory, she had a mental breakdown in October 1997.  

It is true that the medical records show a mental breakdown 
in October 1997.  However, those medical records are absent 
any mention of the recovered memory of the rape.  
Specifically, October 1997 treatment records from the St. 
Francis Hospital document the veteran's mental breakdown, but 
state her stressors as family problems, specifically, "[e]x-
husband is trying to take her children."  Subsequent records 
in October 1997, from the St. Vincent Stress Center, 
documented that the veteran's stressors included her son and 
her boyfriend's daughter.  Similarly, October 1997 treatment 
records from the veteran's physician, Dr. S.M., documented 
the veteran's follow-up emergency room visit after her mental 
breakdown.  Dr. S.M. noted, "[the veteran] has been under a 
tremendous amount of stress, has problems with her 
boyfriend's daughter and her own son."  None of these 
records contain any reference to the purported in-service 
rape.

Subsequent psychological evaluations performed similarly do 
not refer to the veteran mentioning alleged sexual harassment 
or sexual assault in service.
A February 1998 psychological evaluation by Dr. C.G. 
discussed the veteran's account of her mental breakdown in 
October 1997: "[s]he stated that in October 1997 for some 
reason she began screaming and was taken to the hospital and 
diagnosed with a severe anxiety attack."  Nothing was 
mentioned about her military service.  Additionally, Dr. 
S.M.'s treatment records from February 1998 noted the 
veteran's "acute decomposition in mid-October 1997.  
Triggered by a tremendous amount of stress generated by 
problems with her boyfriend's daughter and her own son."  
Again, military service was not mentioned.

The Board notes that the February 1998 psychological 
examiner's report stated, "[the veteran] did indicate that 
she had fantasies about her sexual abuse."  

The veteran in fact did not report the alleged in-service 
rape and/or sexual harassment to any of her numerous 
treatment providers until 1999.  See treatment records from 
therapist J.S. dated January 1999.  She has since reiterated 
and elaborated on her contention that she was raped in 
service but had no memory of it until 1997. 

In support of her claim, the veteran submitted an undated lay 
statement from her ex-husband, R.A.  In the statement, 
received November 2003, Mr. R.A. detailed a conversation he 
allegedly had with the veteran, shortly after her military 
discharge, in which she detailed her suicide attempt, an 
incident of sexual harassment, and an incident of forced oral 
sex.  

The Board does not find the lay statements submitted by the 
veteran's ex-husband, R.A., to be corroborative of the 
claimed in-service rape and sexual harassment.  R.A.'s 
statement contains no personal first-hand knowledge of the 
incidents discussed and is merely reiterative of the 
statements made by the veteran in connection with her claim.  
As such, it carries no greater weight of probative value that 
do the statements of the veteran herself.   

The veteran also submitted a lay statement from a friend, Ms. 
H.G., who stated she had known the veteran since 1966.  Ms. 
H.G. asserted, "I cannot attest to what happened during [the 
veteran's] time in the Army.  I can only say that she was a 
changed person afterwards."  The statement by H.G. is 
admittedly vague and is absent dates or descriptions of 
events.

Boiled down to its essence, the veteran's claim rests 
exclusively on her uncorroborated reports of sexual 
harassment/assault in service, made decades later.  The 
existing service records portray a far different picture, and 
do not serve to corroborate the veteran's purported 
stressors.

In short, the Board finds that all reports of in-service PTSD 
stressors, specifically personal assault, emanate from the 
veteran herself and, crucially, have not been corroborated by 
the record.  As stated above, the service records are absent 
any mention of the veteran's alleged harassment and rape; nor 
do the records document negative changes in job performance.  
Therefore, element (2), in-service stressors, is not met and 
the claim fails on this basis.

For reasons and bases expressed above, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is therefore denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


